Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 24 February 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Feb. 24. 1791.

I received your favor of the 2d. on the 21st. inst. and am happy to be assured that my correspondence with Monticello will be regular hereafter. I wish the post when reestablished, had been put into the hands of some body in or near Charlottesville. Whenever that question shall come on again, I would give liberally to a Charlottesville competitor to enable him to underbid any one so distant as the present man. Will you be so good as to inform me what is the day of his departure from Albemarle for Richmond, and also on what day he leaves Richmond for Albemarle, that I may be enabled to fix the day of my writing from here to greatest advantage?—I congratulate you sincerely, my dear Sir, on the birth of the little daughter. ‘Happy the man, in the scripture phrase, who hath his quiver full of them.’ I rejoice also to hear that Patsy is doing well, by this time I hope quite well: I sent her by last post a book of Dr. Gregory’s very useful to her in her new character. While it guards us against projects which we are too apt to run into, and one of which, obstinately perservered in by myself, was within an ace of costing us her life, at 9 months old, it  gives a great deal of useful instruction relative to the care of young children, founded in a combination of theory and experience. I do not know when I can have the happiness to see you at Monticello. The President sets out for S. Carolina about the middle of March. But I am afraid that being on so distant a journey, it will be thought more essential for the executive officers to be on the spot to meet unexpected occurrences. He has intimated to me a wish that I would accompany him as far as George town to assist in fixing the site of the public buildings, plan of the town &c. Should he persevere in this wish, there might be a possibility of my taking a flying trip to Monticello, when within three days journey of it. Tho’ upon the whole I hardly think the idea admissible; as I should never forgive myself, nor be forgiven by the public, should any evil arise from my absence, in my department.
I am this day packing up for you the Encyclopedie and Buffon, of which I ask your acceptance. Also your harness, 6. mattrasses, and 7 Venetian blinds, that they may be ready to go by the first vessel bound for Richmond after the river opens. I shall add 2. or 3 doz. green chairs if the vessel will take them, which they will rarely do, on account of the space they occupy. You shall have notice when they sail.—I have ordered 20. hogsheads of my tobacco to be brought here by way of experiment of this market, since which I recieve such encouragement from the tobacconists, who are perfectly intimate with the quality of the Albemarle and Bedford tobaccos that I am now pondering whether I shall not order the whole. The principal objection is that they never begin to manufacture tobacco till the month of September of the year following it’s growth: then they call it old tobacco and will give generally % of a dollar more for it than in the spring of the year. Their capitals do not enable them to buy in the spring and let it lye by them, dead, till the fall. I believe I can have 5. dollars, crediting till September, that is to say if the quality is as good as what they have been accustomed to have from Albemarle and Bedford. The expences of bringing here will be 3. Doll. a hhd., to which must be added the state tax on exportation. Still it will leave me 4 ⅔ Dollars or 28/ our money. The only risk is that the quality may not be what they count on. I have mentioned these details, as you might perhaps be disposed yourself to try this market. Perhaps tho’ it may be wiser to wait the result of my experiment.
I wish you would seriously undertake the investigation of the great question relative to the Opossum. The proper season is now  coming on, and you can so easily procure them in any number you please. If you can obtain satisfactory evidence of the whole process of gestation and parturition it would be an acceptable thing to the philosophical society here to recieve a paper from you on the subject. Mr. Rittenhouse tells me he is satisfied from the information he has received that the flap of the false pouch is done away entirely during the interval between weaning the young, and a new conception, and that then again it is reproduced. I thought it existed at all times. This therefore is a new doubt to be cleared up.
Mr. Trumbull, well known to my daughters, is now at Charleston, and intends taking Monticello in his return. I recommend him particularly to your civilities and good offices. He is one of the best men as well as greatest artists in the world. I subjoin my meteorological observations of the present year, and if you have a thermometer shall be glad to exchange them with you by every letter. My morning observation is taken before sunrise, that of the afternoon between 3 and 4. in winter and 4. and 5. in summer. Present me affectionately to my daughters and accept assurances of the sincere esteem & attachment of Dear Sir Your friend & servt,

 Th: Jefferson 
  





A.M.
P.M.





Jan.
 1.
18. c.
22. c.

20
26 f
36. c.



 2.
9.f.
—— f

21
31. f
48. f.



 3.
15. f.
—— f

22
32. f.
30. f.



 4.
33. c.
—— c

23
19. c.
36. f.



 5
—— c.
—— c

24
25. f.
— f.



 6
37 f.
—— f

25
28. c.
— car



 7
43. c.
53. c.

26
41. c.a.r.
53. f.



 8
39. c.
—— c.

27
35. f.
43. c.



 9
31.r.h.
32 r.

28
32. c.
32 c.



10
35 c.
—— c.

29
20. f.
35. f.



11
30. c.
31. f

30
36. c.
— s.



12
22. f.
34. f

31
22. f.
31. f.



13
35. c.
50. f
Feb.
 1.
22. c.
31. c



14
38. f.
50. f

 2.
30. f.
35. c



15
41. c.
44. r.

 3.
17 f
— f



16
39. c.
45. c.

 4.
33. cas.
41. c



17
53. s.a.r.
—— f.

 5.
36. r
38 r



18
32. f.
40. f.

 6.
37. c
49. f.



19
25. f.
30. c.

 7.
41. c
52. r.




 8.
55. c.
50. r.

20.
29. c.
— c.



 9.
28. rs.
29. s.

21.
19. f.
28. c.



10.
26. s.
35 f.

22.
15. fas.
— f.



11.
23. c.
33 f.

23.
29. c.
45. f.



12.
28. f.
45 f.

24.
27. f.




13.
31. f.
41. r.







14.
37. c.
56 f.
c. cloudy






15.
25. f.
37 f.
f. fair





16.
43. r.
37 f.
h. hail





17.
10. f.
— f.
r. rain





18.
15. f.
34 f.
s. snow





19.
27. s.
35 r.
a. after




Example. cas. means ‘cloudy after snow.’ That is to say that it is cloudy at the time of the observation, but has snowed in the interim since the last. Without this notice, an intermediate snow or rain between two observations would escape.  

